             Case 2:20-cv-00593-EFB Document 8 Filed 04/23/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RANDY AUSBORN,                                      No. 2:20-cv-593 EFB P
12                         Plaintiff,
13              v.                                        ORDER
14    CHCF, et. al.,
15                         Defendants.
16

17             Plaintiff, a state prisoner, proceeds without counsel in this action brought pursuant to 42

18   U.S.C. § 1983. In addition to filing two complaints (ECF Nos. 1, 5), he has also filed two

19   applications to proceed in forma pauperis (ECF No. 2, 6). The court grants the first application

20   and deny the latter as moot. Further, for the reasons stated below, plaintiff’s first amended

21   complaint is dismissed with leave to amend.

22                                  Application to Proceed In Forma Pauperis

23             The court has reviewed the plaintiff’s application (ECF No. 2) and trust fund account

24   (ECF No. 4) and finds that it makes the showing required by 28 U.S.C. § 1915(a)(1).

25   Accordingly, plaintiff’s request to proceed in forma pauperis is granted.

26   /////

27   /////

28   /////
                                                          1
         Case 2:20-cv-00593-EFB Document 8 Filed 04/23/20 Page 2 of 4

 1                                                   Screening
 2           I.      Legal Standards
 3           Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the
 4   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on
 5   which relief may be granted, or seeks monetary relief against an immune defendant.
 6           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 7   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 8   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 9   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
10   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
11   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
12   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
13   relief above the speculative level on the assumption that all of the complaint's allegations are
14   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
15   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
16   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
17           In reviewing a complaint under this standard, the court must accept as true the allegations
18   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
19   (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in
20   the plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must
21   satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule
22   8(a)(2) “requires a complaint to include a short and plain statement of the claim showing that the
23   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the
24   grounds upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
25           II.     Analysis
26           The court has reviewed plaintiff’s first amended complaint and, due to plaintiff’s
27   handwriting, syntax, and lack of organization, can make little sense of it. The court can gather
28   that plaintiff alleges that he suffers from multiple sclerosis and that, in some fashion, his medical
                                                          2
        Case 2:20-cv-00593-EFB Document 8 Filed 04/23/20 Page 3 of 4

 1   needs for that condition have been unmet by the providers at his institution of incarceration. ECF
 2   No. 5 at 16. But, owing to the deficiencies identified supra, the specifics of his claims totally
 3   elude the reader. The court cannot tell how each defendant is alleged to have violated plaintiff’s
 4   rights or even what discrete violations are alleged to have occurred. Rule 8 of the Federal Rules
 5   of Civil Procedure requires a complaint to allege facts which put each defendant on notice as to
 6   the claims against her. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002). The
 7   complaint at bar does not meet this requirement.
 8             Plaintiff’s first amended complaint will be dismissed with leave to amend to remedy the
 9   foregoing deficiencies.
10             III.   Leave to Amend
11             Plaintiff is cautioned that any amended complaint must identify as a defendant only
12   persons who personally participated in a substantial way in depriving him of his constitutional
13   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
14   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
15   perform an act he is legally required to do that causes the alleged deprivation). Plaintiff may also
16   include any allegations based on state law that are so closely related to his federal allegations that
17   “they form the same case or controversy.” See 28 U.S.C. § 1367(a).
18             The amended complaint must also contain a caption including the names of all defendants.
19   Fed. R. Civ. P. 10(a).
20             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
21   George v. Smith, 507 F.3d 605 at 607.
22             Any amended complaint must be written or typed so that it so that it is complete in itself
23   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
24   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
25   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
26   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
27   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
28   1967)).
                                                         3
        Case 2:20-cv-00593-EFB Document 8 Filed 04/23/20 Page 4 of 4

 1          Any amended complaint should be as concise as possible in fulfilling the above
 2   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
 3   background which has no bearing on his legal claims. He should also take pains to ensure that his
 4   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
 5   and organization. Plaintiff should carefully consider whether each of the defendants he names
 6   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
 7   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
 8                                                Conclusion
 9          Accordingly, it is ORDERED that
10          1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
11          2.      Plaintiff’s second application to proceed in forma pauperis (ECF No. 6) is
12   DENIED as moot;
13          3.      Plaintiff’s first amended complaint (ECF No. 5) is dismissed with leave to amend
14   within 30 days from the date of service of this order; and
15          4.      Failure to file an amended complaint that complies with this order may result in
16   the dismissal of this action for the reasons stated herein.
17   DATED: April 23, 2020.
18

19

20

21

22

23

24

25

26

27

28
                                                         4
